                                                            David M. Freeman, Esq.
                                                            Email: dfreeman@hwb-law.com

                                                            Attorneys for Defendant/Third-Party Use-Plaintiff and Plaintiff Tester Drilling Services, Inc.

                                                                                      IN THE UNITED STATES DISTRICT COURT
                                                                                           FOR THE DISTRICT OF ALASKA

                                                            UNITED STATES OF AMERICA for the use
                                                            and benefit of PRECISION CRANES, INC., an
                                                            Alaska corporation,

                                                                        Plaintiff,

                                                                   v.

                                                            TESTER DRILLING SERVICES, INC., an
                                                            Alaska corporation; TRAVELERS CASUALTY
                                                            AND SURETY CO. OF AMERICA, a
                                                            Connecticut corporation; and LIBERTY
                                                            MUTUAL INSURANCE COMPANY, a
HOLMES WEDDLE & BARCOTT, PC




                                                            Massachusetts corporation (Bond #106721293),
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666




                                                                        Defendants.
                             FACSIMILE (907) 277-4657




                                                            UNITED STATES OF AMERICA, for the use
                                                            and benefit of TESTER DRILLING SERVICES,
                                                            INC., an Alaska corporation, and TESTER
                                                            DRILLING SERVICES, INC.,

                                                                        Third-Party Use-Plaintiff and Plaintiff,

                                                                   v.

                                                            TRAVELERS CASUALTY AND SURETY
                                                            COMPANY OF AMERICA, a Connecticut
                                                            corporation (Bond No. 106721293/023038282),
                                                            LIBERTY MUTUAL INSURANCE
                                                            COMPANY, a Connecticut corporation (Bond
                                                            No. 106721293/023038282), and UNIT-ASRC
                                                            CONSTRUCTION, LLC, an Alaska limited
                                                            liability company,

                                                                        Third-Party Defendants.                    Case No. 4:18-cv-00019-TMB


                                                             TDSI’S REPLY TO UNIT-ASRC’S THIRD-PARTY                                             Page 1 of 6
                                                             CROSS-COMPLAINT
                                                             Precision Cranes, Inc. v. Tester Drilling Services,                 Case No. 4:18-cv-00019-TMB
                                                             Inc., et al.
                                                              Case 4:18-cv-00019-TMB Document 33 Filed 06/18/19 Page 1 of 6
                                                                             DEFENDANT TESTER DRILLING SERVICES, INC.’S
                                                                         REPLY TO UNIT-ASRC’S THIRD-PARTY CROSS-COMPLAINT

                                                                    Defendant/Third-Party Plaintiff Tester Drilling Services, Inc. (hereinafter “Tester”),

                                                            responds to the Third-Party Cross-Complaint of UNIT-ASRC Construction, LLC (“UNIT”), as

                                                            follows:

                                                                                                           PARTIES

                                                                    1.      In response to the allegations in paragraph 1 of Unit’s Third-Party Cross-

                                                            Complaint, Tester admits them.

                                                                    2.      In response to the allegations in paragraph 2 of Unit’s Third-Party Cross-

                                                            Complaint, Tester lacks sufficient information to admit or deny them, and therefore denies them

                                                            for lack of information.
HOLMES WEDDLE & BARCOTT, PC




                                                                                              JURISDICTION AND VENUE
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666




                                                                    3.      In response to the allegations in paragraph 3 of Unit’s Third-Party Cross-
                             FACSIMILE (907) 277-4657




                                                            Complaint, Tester admits them.

                                                                    4.      In response to the allegations in paragraph 4 of Unit’s Third-Party Cross-

                                                            Complaint, Tester admits them.

                                                                                                 STATEMENT OF FACTS

                                                                    5.      In response to the allegations in paragraph 5 of Unit’s Third-Party Cross-

                                                            Complaint, Tester admits them.

                                                                    6.      In response to the allegations in paragraph 6 of Unit’s Third-Party Cross-

                                                            Complaint, Tester denies them.

                                                                    7.      In response to the allegations in paragraph 7 of Unit’s Third-Party Cross-

                                                            Complaint, Tester denies them.


                                                             TDSI’S REPLY TO UNIT-ASRC’S THIRD-PARTY                                            Page 2 of 6
                                                             CROSS-COMPLAINT
                                                             Precision Cranes, Inc. v. Tester Drilling Services,               Case No. 4:18-cv-00019-TMB
                                                             Inc., et al.
                                                              Case 4:18-cv-00019-TMB Document 33 Filed 06/18/19 Page 2 of 6
                                                                    8.      In response to the allegations in paragraph 8 of Unit’s Third-Party Cross-

                                                            Complaint, Tester denies them.

                                                                    9.      In response to the allegations in paragraph 9 of Unit’s Third-Party Cross-

                                                            Complaint, Tester denies them.

                                                                    10.     In response to the allegations in paragraph 10 of Unit’s Third-Party Cross-

                                                            Complaint, Tester denies them.

                                                                    11.     In response to the allegations in paragraph 11 of Unit’s Third-Party Cross-

                                                            Complaint, Tester states that during the course of its work it received notices from Unit, which

                                                            letters speak for themselves. Tester further states that after all such notices letters Unit

                                                            unilaterally elected to terminate Tester’s subcontract for Unit’s own convenience, which Unit

                                                            explicitly did by Unit’s letter to Pete Tester dated October 17, 2017, stating:
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                                    Dear Peter:
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666




                                                                    Your Subcontract includes the above referenced Appendix A Paragraph 20
                             FACSIMILE (907) 277-4657




                                                                    regarding TERMINATION FOR CONVENIENCE. This paragraph states
                                                                    specifically, “The CONTRACTOR may, at its sole and absolute discretion,
                                                                    terminate this SUBCONTRACT for its convenience. . . . As of the end of
                                                                    business today, October 16, 2017, your firm is terminated pursuant to Paragraph
                                                                    20 as referenced above.

                                                            Except as so stating, Tester lacks sufficient information to admit or deny the allegations of

                                                            paragraph 11 of Unit’s Third-Party Cross-Complaint, and therefore denies them for lack of

                                                            information.

                                                                    12.     In response to the allegations in paragraph 12 of Unit’s Third-Party Cross-

                                                            Complaint, Tester denies them.

                                                                    13.     In response to the allegations in paragraph 13 of Unit’s Third-Party Cross-

                                                            Complaint, Tester states that Unit was not “forced” to terminate Tester’s subcontract for

                                                            convenience, and further states that the parties’ subcontract provided Unit with a variety of

                                                             TDSI’S REPLY TO UNIT-ASRC’S THIRD-PARTY                                              Page 3 of 6
                                                             CROSS-COMPLAINT
                                                             Precision Cranes, Inc. v. Tester Drilling Services,                  Case No. 4:18-cv-00019-TMB
                                                             Inc., et al.
                                                              Case 4:18-cv-00019-TMB Document 33 Filed 06/18/19 Page 3 of 6
                                                            avenues and remedies for whatever circumstances Unit believed existed at the time. Tester

                                                            further states that Unit unilaterally elected to exercise its remedy of terminating Tester’s

                                                            subcontract for Unit’s own convenience. Except as so stating, Tester denies the allegations in

                                                            paragraph 13 of Unit’s Third-Party Cross-Complaint.

                                                                    14.     In response to the allegations in paragraph 14 of Unit’s Third-Party Cross-

                                                            Complaint, Tester lacks sufficient information to admit or deny them, and therefore denies them

                                                            for lack of information.

                                                                    15.     In response to the allegations in paragraph 15 of Unit’s Third-Party Cross-

                                                            Complaint, Tester denies them.

                                                                             FIRST CLAIM FOR RELIEF: BREACH OF CONTRACT

                                                                    16.     In response to the allegations in paragraph 16 of Unit’s Third-Party Cross-
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            Complaint, Tester incorporates its responses to paragraphs 1 through 15 of Unit’s Third-Party
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            Cross-Complaint.

                                                                    17.     In response to the allegations in paragraph 17 of Unit’s Third-Party Cross-

                                                            Complaint, Tester denies them.

                                                                    18.     In response to the allegations in paragraph 18 of Unit’s Third-Party Cross-

                                                            Complaint, Tester denies them.

                                                                    19.     In response to the allegations in paragraph 19 of Unit’s Third-Party Cross-

                                                            Complaint, Tester denies them.

                                                                                               AFFIRMATIVE DEFENSES

                                                                    Tester asserts the following grounds as defenses in whole or in part to Unit’s Third-

                                                            Party Cross-Complaint:



                                                             TDSI’S REPLY TO UNIT-ASRC’S THIRD-PARTY                                            Page 4 of 6
                                                             CROSS-COMPLAINT
                                                             Precision Cranes, Inc. v. Tester Drilling Services,               Case No. 4:18-cv-00019-TMB
                                                             Inc., et al.
                                                              Case 4:18-cv-00019-TMB Document 33 Filed 06/18/19 Page 4 of 6
                                                                    1.      By Unit’s letter of October 17, 2017, Unit elected to terminate the parties’

                                                            subcontract for Unit’s own convenience. That election and Unit’s termination of the parties’

                                                            subcontract precludes Unit from suing Tester to purportedly enforce terms and remedies in the

                                                            subcontract that Unit unilaterally terminated.

                                                                    2.      Waiver.

                                                                    3.      Election of remedies.

                                                                    4.      Rescission.

                                                                    5.      Breach of contract by Unit.

                                                                    6.      Promissory estoppel.

                                                                    7.      Damages alleged by Unit were the responsibility of Project participants other

                                                            than Tester.
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                                    8.      Set off/Offset.
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                                                  PRAYER FOR RELIEF

                                                                    WHEREFORE, Tester Drilling Services, Inc. asks the Court for the following relief:

                                                                    A.      For dismissal of Unit’s Third-Party Cross-Complaint with prejudice;

                                                                    B.      For an award of Tester’s reasonable attorney fees and other litigation expenses;

                                                            and

                                                                    C.      Such other and further relief as the Court deems appropriate.

                                                                    DATED this 18th day of June, 2019, at Anchorage, Alaska.

                                                                                                      HOLMES WEDDLE & BARCOTT, P.C.
                                                                                                      Attorneys for Defendant/Third-Party Plaintiff Tester
                                                                                                      Drilling Services, Inc.

                                                                                                      By: s/ David M. Freeman
                                                                                                          David M. Freeman
                                                                                                          AK Bar No. 7808066

                                                             TDSI’S REPLY TO UNIT-ASRC’S THIRD-PARTY                                               Page 5 of 6
                                                             CROSS-COMPLAINT
                                                             Precision Cranes, Inc. v. Tester Drilling Services,                   Case No. 4:18-cv-00019-TMB
                                                             Inc., et al.
                                                              Case 4:18-cv-00019-TMB Document 33 Filed 06/18/19 Page 5 of 6
                                                            CERTIFICATE OF SERVICE

                                                            I hereby certify that on this 18th day
                                                            of June, 2019, a true and correct copy of the
                                                            foregoing was sent via the CM/ECF delivery system to:

                                                            Brent R. Cole
                                                            Woelber & Cole, LLC
                                                            Attorney for Plaintiff

                                                            Michael C. Geraghty
                                                            J. Craig Rusk
                                                            Oles Morrison Rinker & Baker, LLP
                                                            Attorneys for Defendant Travelers Casualty and Surety Co. of America
                                                            and Defendant Liberty Mutual Insurance Co.


                                                            s/ David M. Freeman
                                                            Holmes Weddle & Barcott, P.C.
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                             TDSI’S REPLY TO UNIT-ASRC’S THIRD-PARTY                                               Page 6 of 6
                                                             CROSS-COMPLAINT
                                                             Precision Cranes, Inc. v. Tester Drilling Services,                   Case No. 4:18-cv-00019-TMB
                                                             Inc., et al.
                                                              Case 4:18-cv-00019-TMB Document 33 Filed 06/18/19 Page 6 of 6
